Prudential's Gibraltar Fund, Inc. April 9, 2010 PROSPECTUS The Fund offers one class of shares. You may invest in the Fund only through the systematic investment plan contracts and the variable annuity contracts issued as part of Prudential's Financial Security Program and Prudential's Annuity Plan Account - 2. The contracts are no longer sold. Planholders still owning contracts may make additional investments in accordance with their contract. The Securities and Exchange Commission has not approved or disapproved the Fund's shares, nor has the SEC determined that this prospectus is complete or accurate. It is a criminal offense to state otherwise. Table of Contents 4 Fund Summary 4 Investment Objective 4 Fund Fees and Expenses 4 Investments, Risks and Performance 5 Management of the Fund 5 Tax Information 5 Financial Intermediary Compensation 6 Principal Risks 6 Principal Risks of Investing in the Fund 8 Investment Objective & Strategies 8 Investment Objective 8 Investment Strategies 9 Fund Management 9 Manager & Subadviser 10 Purchase, Redemption & Pricing of Fund Shares 10 Purchase 10 Redemption 10 Pricing Net Asset Value 12 Other Information 12 Dividends & Distributions 12 Federal Income Taxes 12 Disclosure of Portfolio Holdings 12 Frequent Trading 13 Financial Highlights 13 Introduction Fund Summary Investment Objective The investment objective of the Fund is growth of capital to an extent compatible with a concern for preservation of principal. Current income, if any, is incidental. Fund Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. This table does not show charges that are imposed by the investment plan contracts or the variable annuity contracts. Because contract charges are not included, the total fees and expenses that you will incur will be higher than the fees and expenses set forth in the table. See your contract for additional information about contract charges. Annual Fund Operating Expenses % (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.55% Distribution (12b-1) Fees None Other Expenses 0.06% Total Annual Fund Operating Expenses 0.61% Example. This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The following example does not include the effect of contract charges. For more information about contract charges see your contract.
